Case: 18-10878      Document: 00514851878         Page: 1    Date Filed: 02/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-10878                             FILED
                                 Conference Calendar                  February 26, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONNIE R. PEOPLES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-547-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Donnie R. Peoples
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Peoples has filed a response. During the pendency of the
appeal, Peoples completed the sentence imposed upon revocation of his
supervised release, and he is no longer in custody. The district court did not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10878    Document: 00514851878    Page: 2   Date Filed: 02/26/2019


                                No. 18-10878

impose an additional term of supervised release. Accordingly, there is no case
or controversy for this court to address. See Spencer v. Kemna, 523 U.S. 1, 7
(1998); United States v. Lares-Meraz, 452 F.3d 352, 354-55 (5th Cir. 2006).
      The appeal is therefore DISMISSED AS MOOT, and counsel’s motion for
leave to withdraw is DENIED as unnecessary.




                                      2